Per Guriam.
The Supreme Court on certiorari (Miles v. Harrison, 223 Ga. 352), having reversed the judgment of this court (Miles v. Harrison, 115 Ga. App. 143 (154 SE2d 377)), the judgment of this court is vacated and the judgment of the Supreme Court is made the judgment of this court. Accordingly, the petition as strictly construed against the pleader failed to state a cause of action against the defendant Miles, and the trial judge erred in overruling the general demurrer of this defendant to the petition.

*822
Bell, P. J., Jordan and Eberhardt, JJ., concur.

Decided June 6, 1967.
Powell, Goldstein, Frazer & Murphy, Frank Love, Jr., K. W. Gilchrist, for appellant.
Raymond M. Reed, D. B. Howe, Berl T. Tate, for appellees.

Judgment reversed.